Case 3:15-cv-01143-BJD-JBT Document 338 Filed 11/26/19 Page 1 of 3 PageID 28001




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

 WINN-DIXIE STORES, INC.,

             Plaintiff,

 v.                                             CASE NO. 3:15-cv-1143-J-39JBT

 SOUTHEAST MILK, INC., et al.,

           Defendants.
 ________________________________/

                                      ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion to Seal (“Motion”)

 (Doc. 337). For the reasons set forth herein, the Motion is due to be DENIED

 without prejudice to any Defendant filing an appropriate motion on or before

 December 6, 2019.

       Preliminarily, “[t]hough a stipulated protective order may provide that

 documents designated as confidential are presumptively protected, a party’s

 calling a document confidential pursuant to a protective order does not make it so

 when it comes to filing the document with the court.” Joao Bock Transaction Sys.,

 LLC v. Fidelity Nat’l Info. Servs., Inc., Case No. 3:13-cv-223-J-32JRK, 2014 WL

 279656, at *1 (M.D. Fla. Jan. 24, 2014) (quotations omitted). Rather, the Court

 remains the primary representative of the public interest and must review any

 request to seal a portion of the record. Estate of Martin Luther King, Jr., Inc. v.

 CBS, Inc., 184 F. Supp. 2d 1353, 1363 (N.D. Ga. 2002).
Case 3:15-cv-01143-BJD-JBT Document 338 Filed 11/26/19 Page 2 of 3 PageID 28002




       Plaintiff seeks to file under seal Exhibits 1–34 to its Motion In Limine #13

 and Exhibits 1–32 (and the documents listed within Exhibit 32) to its Motion In

 Limine Regarding Co-Conspirator Statements. (Doc. 337 at 1–2.) In support of

 this request, Plaintiff states that these 66 exhibits contain information that was

 designated as “Confidential” or “Highly Confidential” by unspecified Defendants.

 (Id. at 2.) Thus, it appears that one or more Defendants, not Plaintiff, may have

 an interest in the sealing of the subject exhibits.

       Accordingly, it is ORDERED:

       1.     The Motion (Doc. 337) is DENIED without prejudice as stated

 herein.

       2.     If any Defendant desires to have any of the subject exhibits sealed, it

 shall file a proper motion in compliance with Local Rule 1.09(a) on or before

 December 6, 2019. Plaintiff shall not file the subject exhibits in the public record

 on or before this date.

       3.     If any Defendant files such a motion, Plaintiff shall not file the exhibits

 at issue in the motion in the public record until after the Court decides the motion.

 Plaintiff shall file in the public record any exhibits that are not the subject of a

 motion after December 6, 2019 but before December 11, 2019.

       DONE AND ORDERED at Jacksonville, Florida, on November 26, 2019.




                                            2
Case 3:15-cv-01143-BJD-JBT Document 338 Filed 11/26/19 Page 3 of 3 PageID 28003




 Copies to:

 Counsel of Record




                                      3
